Citation Nr: 0318123	
Decision Date: 07/29/03    Archive Date: 08/05/03	

DOCKET NO.  02-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a previously disallowed claim for service 
connection for a back disability has been reopened by 
submission of new and material evidence. 

2.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Detroit, Michigan, Regional Office, (RO) of the Department of 
Veterans Affairs (VA), by which the RO denied the veteran's 
claim for service connection for a back disability and 
residuals of frozen feet In denying service connection for 
the low back disability, the RO found that new and material 
evidence sufficient to reopen previously denied claims for 
service connection for a low back disability had not been 
received.  A hearing before the Board in Washington, D.C., 
scheduled at the RO in October 2002 was canceled after 
receipt of notification from the veteran's representative 
that the veteran would not attend due to health reasons.  

In September 2002 the veteran submitted, through his 
representative, additional evidence to be considered in 
support of the claim.  The cover memorandum from the 
representative requested that the statement be considered as 
a motion for good cause to accept the evidence for 
consideration under the provisions of 38 C.F.R. § 20.1304 
since the evidence was submitted more than 90 days after the 
notice of transfer of the veteran's records to Washington and 
had been unavailable within the 90-day period.  The veteran 
is advised, however, that since the date of the letter 
notifying the veteran of the transfer of the file to the 
Board was August 15, 2002, and the evidence and memorandum 
were received at the Board on September 12, 2002, the 
additional evidence was received well within the period 
allowed by the regulation.  See 38 C.F.R. § 20.1304(a) 
(providing, in pertinent part, that an appellant and his or 
her representative will be granted a period of 90 days 
following the mailing of notice then the appeal has been 
certified to the Board for appellate review and that the 
appellate record has been transferred to the Board during 
which they may submit additional evidence).  The Board may 
therefore consider the additional evidence without 
consideration of whether there was good cause for the delay 
in its submission.  

A January 2003 letter from the Board advised the veteran that 
the Board was going to consider an issue that had not been 
considered by the RO in connection with his claim for service 
connection for a low back disability, specifically, that the 
Board must determine whether new and material evidence 
sufficient to reopen a previously disallowed claim had been 
submitted.  The veteran was given an opportunity to submit 
additional evidence or argument regarding that issue.  In 
response, the veteran submitted a large evidence of documents 
that was received at the Board in February 2003.  The 
documents consisted exclusively of photocopies of evidence 
already of record in the claims file.  Since this material 
has already been reviewed by the RO, it is unnecessary for 
the Board to remand the claim to the RO to allow for initial 
RO consideration.  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  

The record shows that in July 2001 the veteran submitted a 
claim for a total rating based on individual unemployability 
due to service-connected disabilities.  This matter has not 
been developed or certified for appellate review and is not 
inextricably intertwined with either of the issues properly 
before the Board.  The matter is referred to the RO for 
action deemed appropriate.

The veteran requested in June 2003, through his 
representative, that his appeal be advanced on the Board's 
docket in view of the veteran's age as well as significant 
health and financial problems.  The undersigned subsequently 
determined that good or sufficient cause had been shown.  The 
veteran was advised by a letter dated July 9, 2003, that his 
motion to advance the appeal on the Board's docket had been 
granted.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
RO rating decisions of October 1993 and May 1996 which the 
veteran did not appeal.  

2.  Evidence received since the most recent of the final 
denial of service connection for a low back disorder bears 
substantially and directly on the issue at hand and is  so 
significant that it must be considered in order for the Board 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the most recent final denial of 
service connection for a low back disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a)(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - the VCAA.  

Effective November 9, 2000, Congress enacted the Veterans 
Claims Assistance Act of 2000 (the VCAA), which redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under the laws administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the claim for service connection for a low 
back disorder, the preliminary determination to be made, and 
the only matter now before the Board, is whether the 
previously disallowed claim for service connection for such 
disability has been reopened by submission of new and 
material evidence.  With respect to the VA duty to assist, 
the regulations implementing the VCAA limit the duty to 
assist a claimant seeking to reopen a claim to procurement of 
Government records, including VA records, service department 
records, and records from other federal agencies.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  All such records have been obtained.  
There is no indication that there are other Government 
records that remain to be procured.  Consequently, the Board 
finds no further notification or duty to assist obligations 
are owed to the veteran regarding the new and material 
evidence issue.  

Legal criteria  

Service connection may be established for disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2002).  If the disability was not chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); See also Hodge 
v. West, 155 F 3d. 1356 (1998); Elkins v. West, 12 Vet. App. 
209, 214-9 (1999); Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) overruled on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The 
applicable definition of what constitutes new and material 
evidence is found in a VA regulation, 38 C.F.R. § 3.156(a) 
(2002), which provides as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

Factual Background  

The veteran filed his original claim for service connection 
for a back disability in February 1984, claiming that he had 
injured his back in service in a February 1952 truck accident 
in Germany.  The RO requested the veteran by letter in April 
1985 to submit evidence to support the claim, the nature of 
which was described, as soon as possible, preferably within 
60 days.  The veteran did not reply.  In August 1993 the 
veteran requested that the claim be reopened.  

By an October 1993 rating decision, the RO denied service 
connection for a back disability.  The veteran did not appeal 
the determination following notification thereof.  

In December 1995 the veteran requested that the claim be 
reopened.  The RO held in May 1996 that new and material 
evidence sufficient to reopen the claim had been received.  

The following is a summary of the evidence considered by the 
RO in its October 1993 and May 1996 rating decisions.  

Service medical records show that in December 1951 the 
veteran was involved in a vehicle accident, after which he 
was seen at a medical facility for complaints of soreness of 
the right upper leg, diagnosed as a contusion.  The treatment 
entry contained no reference to injury of the back.  The 
remaining service medical records contain no reference to 
complaints or abnormal findings relating to the back.  On 
examination in December 1952 for release from active duty, 
the spine was reported as normal.  

The veteran was admitted to a VA hospital in November 1983 
for complaints of back pain of 10 years' duration which was 
becoming progressively worse.  The veteran denied "any 
knowledge of any trauma to the back."  The discharge summary 
and X-ray reports dated from June to November 1983 showed 
significant narrowing of the L1-L2 interspace, destruction 
and sclerotic changes, and a wedging deformity of L1.  The 
diagnosis at the time of discharge from the hospital was 
degenerative joint disease of the back.  The report of a 
March 1984 VA examination showed a diagnosis of moderately 
severe degenerative joint disease from T1 to L1 and L2.  

In statements submitted in March 1985 and February 1996, the 
veteran described a motor vehicle accident that occurred in 
service.  He related, in substance, that while traveling in a 
2 1/2-ton truck in August 1951, the driver fell asleep and 
the vehicle hit a tree, causing him to hurt both of his feet, 
his right knee, and his spine.  He claimed that when the 
accident occurred, he fell on his back and sustained the 
injury.  

Subsequent VA treatment and examination records show 
degenerative joint disease of the low back, as does an 
October 1990 statement from a private physician, A. J. B., a 
March 1991 X-ray report from the Mount Clemons General 
Hospital, and a private CT scan dated in September 1999.  

Statements dated in November 1995 and December 1995 were 
received from A. P. C., and V. M. B., respectively, who had 
known the veteran since childhood.  Both indicated that the 
veteran had told of his accident in service and of severe 
back and leg pains.  A similar letter dated in January 1996 
was received from another childhood friend, W. R. E., M.A.  

The evidence received since the May 1996 rating decision 
includes statements dated in October 1998 and April 2002 from 
Dr. D. M. P., a chiropractor who had treated the veteran 
since February 1995 "for injuries sustained in a rollover 
truck accident" in service, after which the veteran claimed 
to have experienced chronic low back pain.  According to Dr. 
P., X-ray changes since February 1995 were "consistent with 
a progressive degenerative disease usually associated with 
some sort of traumatic injury."  

The veteran underwent a VA examination of the spine in August 
2001.  He complained of back pain that had been getting worse 
for 25 years.  He claimed that while serving in Korea he had 
sustained injuries in a truck accident but had continued on 
the front line until a few weeks later, when he was examined 
by a doctor.  He denied having served in Germany.  The 
diagnosis was history of back injury in the past.  Advanced 
degenerative disc disease with scoliosis was reported.  

A magnetic resonance imaging (MRI) scan in April 2002 
describing degenerative disease at multiple levels of the 
spine is of record.  

In addition to the foregoing, the veteran has submitted 
additional material on several occasions consisting of 
photocopies of documents already of record, medical records 
relating to disabilities not at issue, and copies of 
miscellaneous correspondence and VA adjudicative documents.  

Legal analysis  

The question of whether a previously denied claim for service 
connection may be reopened is a jurisdictional matter that 
must be addressed before the merits of a claim may be 
considered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue must always be considered, regardless of 
the action of the RO.  Barnett, Id.; 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002).  In the present case, the 
issue of whether new and material evidence has been submitted 
has been fully adjudicated by the RO.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented since the last final denial of 
that claim.  It makes no difference whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented following any earlier final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996) (an RO or Board decision 
refusing, based on a lack of new and material evidence, to 
reopen a previous finally disallowed claim, after having 
considered newly presented evidence, is truly a 
"disallowance" of the claim; citing Graves v. Brown, 8 Vet. 
App. 522 (1996)); see also Glynn v. Brown, 6 Vet. App. 523 
(1994).  

It should be noted that the VCAA regulations include a 
revision of the definition of new and material evidence found 
in 38 C.F.R. § 3.156(a), effective August 29, 2001.  Since 
the veteran's request for reopening of his claim was received 
before the new regulation went into effect, the revised 
standard is inapplicable in this case.  

In the prior adjudications of the claim for service 
connection for a low back disorder, an area of evidentiary 
deficiency involved the lack of evidence of a nexus between 
post service back disability and a documented motor vehicle 
accident during service.  The only nexus evidence previously 
reviewed consisted of a 1985 statement from A. P. C. and a 
1985 statement from V. M. B. alleging continued back 
disability following the accident in service, statements that 
were considered inadequate to establish a connection between 
the postservice back disability and service.  The veteran has 
submitted additional photocopies of these statements, but 
evidence that is merely duplicative of evidence previously 
considered does not constitute new and material evidence.  

However, other evidence has been added to the record since 
the May 1996 determination that bears on the nexus question, 
specifically, an April 2002 statement from Dr. P., who found 
the progression of current degenerative disease consistent 
with past trauma.  For the purpose of determining whether the 
claim should be reopened, the credibility of this evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If accepted as credible when the case is decided on 
the merits, this opinion could potentially satisfy the nexus 
requirement, and to that extent it is significant enough that 
it must be considered in order for the merits of the claim to 
be decided.  See 38 C.F.R. § 3.156(a) (2002); Fossie v. West, 
12 Vet. App. 1 (1998).  The statement relates directly to the 
basis for the prior denials of service connection.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for a low back 
disability is reopened.  Whether the new and material 
evidence viewed in conjunction with the evidence previously 
considered will ultimately provide a basis for the granting 
of service connection remains to be determined when the 
merits of the claim are adjudicated.  That issue is unrelated 
to the question of whether the claim has been reopened.  


ORDER

The veteran's claim for a low back disorder has been reopened 
by submission of new and material evidence and the appeal is 
allowed to that extent.


REMAND

Since the veteran's claim for service connection for a low 
back disability has been reopened, further action by the RO 
must be undertaken before the appeal as to this issue is 
further reviewed by the Board.  The RO must make an initial 
determination as to the merits of the underlying service 
connection claim.  Furthermore, since the claim has been 
found to be reopened, the requirements of the VCAA are now 
fully applicable to the claim and must be satisfied.  It 
remains the obligation of the RO to ensure that the 
notification and development required by the VCAA are fully 
performed.  

Because the RO has not yet fully considered either the merits 
of the service connection claim as to the back or the 
question of whether any additional notification or 
development action is required under the VCAA, it would 
potentially be prejudicial to the veteran for the Board to 
issue a decision at this time.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The Board finds that it would be potentially prejudicial to 
the veteran for the Board to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and evidentiary development 
(including medical examinations/opinions) 
required to satisfy the VCAA are 
undertaken with respect to the issues on 
appeal  

2.  The RO should adjudicate the merits 
of the issue of entitlement to service 
connection for a low back disability and 
should readjudicate the issue of 
entitlement to service connection for 
residuals of frozen feet.  If either 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be allowed a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2001) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



